DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 6, 12,  the prior art, either alone or in combination fails to teach the features of selecting one of the first frequency bands and one of the second frequency bands, which do not overlap; assigning the selected first frequency band to one of the wireless transceivers, thereby enabling one of the wireless transceivers to camp on a cell on the selected first frequency band; and assigning the selected second frequency band to one of the wireless transceivers, thereby enabling one of the wireless transceivers to connect to one of the non-cellular networks on the selected second frequency band.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641